UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/14 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. - DREYFUS LARGE CAP EQUITY FUND - DREYFUS LARGE CAP GROWTH FUND FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Large Cap Equity Fund September 30, 2014 (Unaudited) Common Stocks99.1% Shares Value ($) Automobiles & Components2.0% Harley-Davidson 79,490 4,626,318 Johnson Controls 90,190 3,968,360 Banks4.6% JPMorgan Chase & Co. 133,820 8,061,317 PNC Financial Services Group 56,770 4,858,377 Wells Fargo & Co. 140,670 7,296,552 Capital Goods8.8% Caterpillar 44,040 4,361,281 Dover 74,260 5,965,306 Eaton 82,900 5,253,373 Honeywell International 67,270 6,264,182 Illinois Tool Works 60,830 5,135,269 Ingersoll-Rand 114,700 6,464,492 United Technologies 52,870 5,583,072 Consumer Durables & Apparel1.0% PVH 37,450 Consumer Services2.1% Las Vegas Sands 63,260 3,935,405 Yum! Brands 75,470 5,432,331 Diversified Financials7.1% Capital One Financial 89,060 7,269,077 FNFV Group 1 14 IntercontinentalExchange Group 41,120 8,020,456 Invesco 202,646 8,000,464 State Street 105,970 7,800,452 Energy11.0% Chevron 65,830 7,854,836 Devon Energy 77,300 5,270,314 Exxon Mobil 64,280 6,045,534 Halliburton 75,470 4,868,570 Nabors Industries 270,050 6,146,338 National Oilwell Varco 36,500 2,777,650 Parsley Energy, Cl. A 132,090 a 2,817,480 Schlumberger 45,370 4,613,675 Southwestern Energy 94,350 a 3,297,533 Valero Energy 102,130 4,725,555 Food & Staples Retailing1.1% Costco Wholesale 40,260 Food, Beverage & Tobacco7.5% Anheuser-Busch InBev, ADR 40,210 4,457,279 Mead Johnson Nutrition 60,270 5,799,178 Mondelez International, Cl. A 137,540 4,712,808 Monster Beverage 70,290 a 6,443,484 PepsiCo 82,780 7,705,990 Philip Morris International 46,960 3,916,464 Health Care Equipment & Services3.4% Abbott Laboratories 125,470 5,218,297 Cardinal Health 65,740 4,925,241 HCA Holdings 66,240 a 4,671,245 Household & Personal Products.7% Procter & Gamble 38,745 Insurance3.6% Aflac 100,290 5,841,893 Aon 60,950 5,343,487 FNF Group 161,700 4,485,558 Materials2.6% Celanese, Ser. A 76,000 4,447,520 Freeport-McMoRan 79,500 2,595,675 Nucor 81,300 4,412,964 Media4.6% CBS Outdoor Americas 131,200 3,928,128 Comcast, Cl. A 121,440 6,531,043 Time Warner 71,200 5,354,952 Walt Disney 48,940 4,357,128 Pharmaceuticals, Biotech & Life Sciences12.3% AbbVie 118,990 6,872,862 Actavis 20,710 a 4,996,909 Alexion Pharmaceuticals 12,500 a 2,072,750 Amgen 19,300 2,710,878 Biogen Idec 11,000 a 3,638,910 Bristol-Myers Squibb 63,330 3,241,229 Gilead Sciences 55,160 a 5,871,781 Johnson & Johnson 44,960 4,792,286 Mallinckrodt 55,165 a 4,973,125 Merck & Co. 106,620 6,320,434 Pfizer 150,300 4,444,371 Thermo Fisher Scientific 34,660 4,218,122 Retailing2.4% Amazon.com 18,500 a 5,965,140 Lowe's 91,010 4,816,249 Semiconductors & Semiconductor Equipment4.4% Avago Technologies 76,250 6,633,750 Intel 234,830 8,176,781 Micron Technology 137,110 a 4,697,389 Software & Services10.0% Adobe Systems 91,990 a 6,364,788 Electronic Arts 129,240 a 4,602,236 Facebook, Cl. A 96,390 a 7,618,665 Google, Cl. A 16,560 a 9,744,070 Google, Cl. C 4,760 a 2,748,234 salesforce.com 106,210 a 6,110,261 ServiceNow 116,230 a 6,831,999 Technology Hardware & Equipment5.9% Apple 167,050 16,830,288 Seagate Technology 82,910 4,748,256 TE Connectivity 81,890 4,527,698 Telecommunication Services.9% AT&T 57,850 2,038,634 Verizon Communications 41,160 2,057,588 Transportation1.0% Union Pacific 41,490 Utilities2.1% CenterPoint Energy 206,350 5,049,385 Sempra Energy 40,550 4,273,158 Total Common Stocks (cost $373,160,984) Other Investment.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,847,260) 3,847,260 b Total Investments (cost $377,008,244) % Cash and Receivables (Net) .0 % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At September 30, 2014, net unrealized appreciation on investments was $64,014,462 of which $68,971,865 related to appreciated investment securities and $4,957,403 related to depreciated investment securities. At September 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotech & Life Sciences 12.3 Energy 11.0 Software & Services 10.0 Capital Goods 8.8 Food, Beverage & Tobacco 7.5 Diversified Financials 7.1 Technology Hardware & Equipment 5.9 Banks 4.6 Media 4.6 Semiconductors & Semiconductor Equipment 4.4 Insurance 3.6 Health Care Equipment & Services 3.4 Materials 2.6 Retailing 2.4 Consumer Services 2.1 Utilities 2.1 Automobiles & Components 2.0 Food & Staples Retailing 1.1 Transportation 1.0 Consumer Durables & Apparel 1.0 Money Market Investment .9 Telecommunication Services .9 Household & Personal Products .7 † Based on net assets. The following is a summary of the inputs used as of September 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 426,084,417 - - Equity Securities - Foreign Common Stocks+ 11,091,029 - - Mutual Funds 3,847,260 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Large Cap Growth Fund September 30, 2014 (Unaudited) Common Stocks99.9% Shares Value ($) Automobiles & Components1.7% Harley-Davidson 4,350 253,170 Johnson Controls 5,360 235,840 Capital Goods9.3% Boeing 3,400 433,092 Caterpillar 3,560 352,547 Dover 5,600 449,848 Honeywell International 6,270 583,862 Ingersoll-Rand 9,060 510,622 United Technologies 3,390 357,984 Consumer Durables & Apparel2.9% NIKE, Cl. B 5,710 509,332 PVH 2,700 327,105 Consumer Services2.2% Las Vegas Sands 5,160 321,004 Yum! Brands 4,400 316,712 Diversified Financials1.7% IntercontinentalExchange Group 1,000 195,050 Invesco 7,628 301,153 Energy6.3% Baker Hughes 4,100 266,746 Devon Energy 4,300 293,174 EOG Resources 3,460 342,609 Halliburton 4,170 269,007 Memorial Resource Development 9,800 265,678 Parsley Energy, Cl. A 8,110 172,986 Valero Energy 4,380 202,663 Food & Staples Retailing1.9% Costco Wholesale 4,280 Food, Beverage & Tobacco7.1% Mead Johnson Nutrition 4,600 442,612 Mondelez International, Cl. A 4,680 160,360 Monster Beverage 5,450 a 499,601 PepsiCo 6,490 604,154 Philip Morris International 3,910 326,094 Health Care Equipment & Services2.1% AmerisourceBergen 3,470 268,231 HCA Holdings 4,770 a 336,380 Household & Personal Products1.6% Colgate-Palmolive 2,830 184,573 Procter & Gamble 3,420 286,391 Insurance1.1% Arthur J. Gallagher & Co. 7,160 Materials3.4% Celanese, Ser. A 4,600 269,192 Nucor 7,200 390,816 Praxair 2,360 304,440 Media5.0% Comcast, Cl. A 10,300 553,934 Time Warner 5,890 442,987 Walt Disney 4,900 436,247 Pharmaceuticals, Biotech & Life Sciences13.8% AbbVie 11,020 636,515 ACADIA Pharmaceuticals 7,065 a,b 174,929 Actavis 2,050 a 494,624 Alexion Pharmaceuticals 1,200 a 198,984 Amgen 2,360 331,486 Biogen Idec 1,180 a 390,356 Bristol-Myers Squibb 8,180 418,652 Celgene 2,640 a 250,219 Gilead Sciences 4,360 a 464,122 Incyte 3,980 a 195,219 Mallinckrodt 1,800 a 162,270 Thermo Fisher Scientific 2,110 256,787 Real Estate.6% DDR 11,110 c Retailing5.2% Amazon.com 2,020 a 651,329 Lowe's 10,510 556,189 TripAdvisor 3,080 a 281,574 Semiconductors & Semiconductor Equipment4.5% Avago Technologies 3,860 335,820 Intel 11,530 401,475 Micron Technology 10,940 a 374,804 Skyworks Solutions 3,150 182,857 Software & Services18.5% Adobe Systems 5,560 a 384,696 Electronic Arts 7,750 a 275,977 Facebook, Cl. A 10,250 a 810,160 Google, Cl. A 2,310 a 1,359,227 LinkedIn, Cl. A 1,940 a 403,113 Microsoft 12,630 585,527 NetSuite 4,980 a 445,909 salesforce.com 5,790 a 333,099 ServiceNow 7,630 a 448,491 Twitter 5,610 289,364 Technology Hardware & Equipment8.7% Apple 17,680 1,781,260 Ciena 10,180 a,b 170,210 Palo Alto Networks 3,740 a 366,894 QUALCOMM 2,510 187,673 Telecommunication Services.5% Verizon Communications 2,730 Transportation1.8% Union Pacific 4,660 Total Common Stocks (cost $21,152,525) Investment of Cash Collateral for Securities Loaned.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $184,700) 184,700 d Total Investments (cost $21,337,225) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2014, the value of the fund's securities on loan was $339,224 and the value of the collateral held by the fund was $359,777, consisting of cash collateral of $184,700 and U.S. Government & Agency securities valued at $175,077. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At September 30, 2014, net unrealized appreciation on investments was $7,602,210 of which $7,815,694 related to appreciated investment securities and $213,484 related to depreciated investment securities. At September 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 18.5 Pharmaceuticals, Biotech & Life Sciences 13.8 Capital Goods 9.3 Technology Hardware & Equipment 8.7 Food, Beverage & Tobacco 7.1 Energy 6.3 Retailing 5.2 Media 5.0 Semiconductors & Semiconductor Equipment 4.5 Materials 3.4 Consumer Durables & Apparel 2.9 Consumer Services 2.2 Health Care Equipment & Services 2.1 Food & Staples Retailing 1.9 Transportation 1.8 Automobiles & Components 1.7 Diversified Financials 1.7 Household & Personal Products 1.6 Insurance 1.1 Money Market Investment .6 Real Estate .6 Telecommunication Services .5 † Based on net assets. The following is a summary of the inputs used as of September 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 28,418,915 - - Equity Securities - Foreign Common Stocks+ 335,820 - - Mutual Funds 184,700 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investment Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 17, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 17, 2014 By: /s/ James Windels James Windels Treasurer Date: November 17, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
